Citation Nr: 1001262	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-34 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, 
including as due to exposure to herbicides.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1968 and August 1970 to August 1980, including service 
in the Republic of Vietnam from February 1968 to July 1968 
and March 1971 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in May 2006 
and March 2008 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in November 
2009.


FINDINGS OF FACT

1.  Resolving reasonable doubt, the Veteran has tinnitus that 
is related to his military service.

2.  The RO adjudicated the issue of service connection for a 
skin rash in rating decisions issued in February 1969 and 
January 1981.  The Veteran did not appeal those decisions, 
and they are final.

3.  Evidence submitted subsequent to January 1981 in support 
of the Veteran's claim for service connection for skin 
disorder is material.

4.  Resolving reasonable doubt, the Veteran has cystic acne 
that is related to his military service.



CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The February 1969 and January 1981 RO rating decisions 
are final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§ 3.160(d), 20.201, 20.302 (2009).

3.  New and material evidence has been received, and the 
Veteran's claim for service connection for a skin disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

4.  Cystic acne was incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claims for 
service connection, which represents a complete grant of the 
benefits sought on appeal.  Thus, no discussion of VA's duty 
to notify and assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   

The Board acknowledges, however, that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay 
evidence is considered competent and sufficient to establish 
a diagnosis of a condition when 1) a lay person is competent 
to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

I.  Tinnitus

The Veteran contends that he has tinnitus (noise in his ears) 
that is related to exposure to noise in service as an 
artilleryman.  At his November 2009 Board hearing, the 
Veteran testified that he was exposed first to Hawk missiles 
from 1965 to 1967 in Korea and then to artillery in 1968 and 
again from 1971 to 1980, including both loading and firing 
guns and from incoming rounds.  He testified that he did not 
wear hearing protection because they were afraid they would 
not hear a fire command.  He also stated that, after firing a 
gun, he would have ringing in his ears, but it was just part 
of the job so he did not make much of it.  He acknowledged 
that he never complained of ringing in his ears during 
service.  Furthermore, he testified that he flew in 
helicopters during his service in the Republic of Vietnam as 
a forward flyer in the first "bird" out, which would always 
"come in with guns blazing normally in the LZ when we was 
hot" and this is why he has an air medal to show he flew in 
combat missions.  He testified that the guns used on the 
helicopters were "60 cals on both sides," and they were a 
deafening roar.  Finally, he testified that he continuously 
had problems with ringing in his ears during his second 
period of service and since his separation in 1980.  He 
described his tinnitus as crickets in his ears more than a 
ringing sound.  He said that he mostly notices it during 
quiet times, but believes it always there.  As for post-
service noise exposure, the Veteran reported that shortly 
after his discharge he was hired on at Fort Riley as chief of 
the schools, which was an office job. 

Noise exposure in service is conceded based upon the 
information and evidence set forth in the Veteran's DD214s 
and service treatment records, as well as the Veteran's lay 
testimony, that indicate the Veteran was engaged in combat 
while in the Republic of Vietnam and that he sustained a loss 
of hearing acuity during his active service.  His DD214s show 
his military occupational specialty (MOS) was Field Artillery 
Operator and Intelligence Assistant during his periods of 
service from August 1965 to August 1968 and August 1970 to 
August 1977.  Subsequent MOS's include Ground Surveillance 
Radar Crewman, Fire Support Specialist and Cannon Fire 
Direction Specialist.  The Veteran's DD214 for his first 
period of service indicates he was assigned to Headquarters, 
1st Battalion, 2nd Artillery in the Republic of Vietnam at the 
time of discharge in 1968.  His DD214s for his second period 
of service indicate the Veteran continued to be assigned to 
field artillery units.  In addition, his DD 214 for the 
period of service from May 1973 to August 1977 indicates that 
the Veteran was involved in the following campaigns in the 
Republic of Vietnam:  Tet Counteroffensive; Vietnam 
Counteroffensive Phases IV, V and VII; and Consolidation I 
and II.  Furthermore, his DD214 for his last period of 
service indicates he was awarded a Bronze Star Medal and the 
Vietnam Cross of Gallantry with Palm.  Although not 
definitive, these awards may be indicative of combat service.  

Service treatment records are silent for any complaints or 
diagnosis of tinnitus.  The Board notes, however, that they 
do show a significant loss of hearing acuity during service 
and, therefore, service connection for hearing loss has been 
granted effective June 20, 2005.  See May 2006 rating 
decision.

Post-service medical evidence does not show complaints of 
tinnitus except for in March 2007.  The Veteran was seen by 
his primary care physician for complaints of vertigo, and he 
complained of some tinnitus.

The Veteran underwent VA audio examination in May 2006.  The 
Veteran reported the onset of tinnitus to be 15 to 20 years 
before.  He described it as periodic, occurring only two to 
three times every two to three months, lasting less than one 
minute and perceived as a high-pitched tone.  The assessment 
was bilateral sensorineural hearing loss with report of 
infrequent periodic bilateral tinnitus.  The examiner 
indicated he could not pinpoint the etiology of the Veteran's 
tinnitus since the report of it is so infrequent.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; i.e., 
that he was exposed to loud noise in service and that he has 
had tinnitus since service.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (finding the Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Further, the Veteran's written statements regarding his in-
service noise exposure are credible and consistent with the 
circumstances of his service.  See Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  In view of the foregoing, the Board 
concludes that there is ample evidence in the record on 
appeal to show that the Veteran sustained acoustic trauma 
during active service.  Moreover, the RO conceded noise 
exposure in service when it granted service connection for 
bilateral hearing loss. 
 
After carefully reviewing the evidence of record and 
resolving all reasonable doubt in his favor, the Board finds 
that the Veteran's current tinnitus cannot be reasonably 
disassociated from his in-service exposure to loud noises.  
Although the VA examiner opined that the etiology of the 
Veteran's tinnitus cannot be determined, the Veteran's report 
of onset in service and continuity of symptoms since service 
were not taken into consideration.  The Board finds no reason 
to find the Veteran's statements as to continuity to be 
incredible.  

Given these inaccuracies, the Board finds that the VA 
examiner's opinion has little to no probative value.  Thus, 
when weighed against the Veteran's reported continuity of 
symptomatology since service, the Board finds the evidence is 
at least in equipoise that the Veteran's tinnitus is related 
to noise exposure incurred in service.

Finally, the Board notes that the RO granted the Veteran 
service connection for bilateral hearing loss based on the 
same claim of noise exposure in the May 2006 rating decision.  
The fact that the Veteran has been granted compensation for a 
service-related hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
'an associated hearing loss is usually present' with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.   
 
Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has tinnitus that was incurred during his 
active military service as a result of exposure to loud 
noises.  Accordingly, service connection for tinnitus is 
warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.

II.  Skin Disorder

The Veteran alleges that he has had a "skin rash" since his 
service in the Republic of Vietnam in 1968.  He relates this 
"skin rash" to exposure to Agent Orange (i.e., herbicides) 
while serving in Vietnam.  

Initially, the Board notes that the Veteran initially filed a 
claim for a "skin rash" in August 1968, which was denied by 
the RO in a February 1969 rating decision because the 
condition was not found on current examination.  The Veteran 
did not appeal that denial.  In September 1980, the Veteran 
again claimed service connection for a "skin rash" since 
1971-1972.  In January 1981, the RO issued a rating decision 
dated December 24, 1980, that appears to have granted the 
Veteran's claim, but the cover letter issued to the Veteran 
states that his claim was denied again as not found on 
current examination.  The Veteran did not appeal.  

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The Veteran did not at any time indicate 
disagreement with the February 1969 or December 1980 rating 
decisions.  Therefore, they are final.  38 U.S.C.A. § 7105.

In June 2005, the Veteran submitted a new claim for service 
connection for a "skin rash" claiming it is due to Agent 
Orange exposure.  The Board notes that the RO adjudicated the 
Veteran's claim on the merits rather than as a claim to 
reopen.  However, the Board finds that the Veteran's 
allegations are essentially the same as those previously 
presented to VA, except for the allegation that his "skin 
rash" is due to exposure to Agent Orange.  However, as this 
is merely another theory of entitlement while the underlying 
facts remain the same, the Board finds the new claim to be 
one to reopen the previously denied claims.

Although the RO did not adjudicate the Veteran's claim as one 
to reopen, the Board has jurisdiction to consider the issue 
of whether new and material evidence has been submitted 
because that issue is part of the same "matter" of whether 
the appellant is entitled to service connection for this 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993) 
(interpreting the provision contained in 38 U.S.C.A. 
§ 7104(a) (West 2002) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  When a 
claimant submits a claim for service connection for a 
disability, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id. 
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to the last final rating decision, December 1980 
in the present case, is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Evidence received since December 1980 includes the Veteran's 
statements and testimony and VA and non-VA treatment records.  
The Board finds this evidence is new in that it was not 
previously considered before.  Furthermore, it is not 
redundant or cumulative as it establishes that the Veteran 
has a chronic skin disease that has been alternatively 
diagnosed as acne rosacea and cystic acne.  Finally, the 
Board finds this evidence material as it shows evidence of 
continuity of treatment.  In addition, a January 2008 VA 
dermatologist opinion suggests that the Veteran's skin 
disease may be related to his service.  Thus, the new 
evidence received relates to an element not previously found 
(i.e., a current disability) and raises a reasonable 
possibility of substantiating the claim.  Thus, the Board 
concludes that new and material evidence has been received 
and, therefore, the Veteran's claim for service connection 
for a "skin rash" is reopened.  

Having reopened the Veteran's claim, the Board finds that it 
may proceed to adjudicate the claim on the merits without 
prejudice to the Veteran as the RO provided the Veteran with 
notice of what is needed to substantiate his claim for 
service connection and the relevant regulations related to 
his claim, including for presumptive service connection based 
upon exposure to Agent Orange.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).   

The service treatment records demonstrate that the Veteran 
was first treated for a generalized maculo-papular pruritic 
rash on his torso and legs in July 1968 after returning from 
the Republic of Vietnam.  This rash was thought to be 
allergic dermatitis.  Although an August 7, 1968, treatment 
note indicates the Veteran still had the rash, no skin 
disorder was noted at the time of his separation examination 
conducted on August 14, 1968.  

The Veteran reentered service in August 1970.  Entrance 
examination did not reveal any skin disorder.  However, 
starting in December 1971, the Veteran began complaining of 
and receiving treatment for various skin problems.  In 
December 1971, the Veteran was treated for a red, rough 
dermatitis over his left hip and legs that was diagnosed to 
be tinea corporis.  He underwent a Dermatology consult that 
resulted in the same diagnosis.  In September 1973, the 
Veteran received treatment for a sebaceous cyst behind his 
right ear, which was excised.  The service treatment records 
show he continued to have problems with cysts behind his ears 
with excision in February 1974, October 1974, April 1976, and 
June 1978.  At the time of his separation examination 
conducted in April 1980, although he reported a history of 
skin disease, no skin abnormality was noted on examination.  

Although the Veteran did receive treatment in service for 
various skin disorders, no treatment or complaints are seen 
from June 1978 until his separation examination in April 
1980.  Furthermore, although the Veteran gave a history of 
skin disease at the April 1980 separation examination, 
nothing was found on examination.  Thus, the Board finds that 
the service treatment records fail to establish the presence 
of a chronic skin disorder in service.  Where chronicity of a 
disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b).  Service connection 
may also be established by competent and credible evidence of 
record that the disability was incurred in service. 

Although a chronic skin disease was not shown in service, the 
Board finds that there is sufficient competent and credible 
evidence to raise a reasonable doubt that the Veteran has had 
a skin disorder since service.  At an October 1968 VA 
examination, the Veteran reported noticing a skin rash in 
June 1968 while in Vietnam that was treated at the field 
dispensary and later at the 52nd Group Medical Station.  
Examination revealed mild acne of the forehead and face; 
however, the Veteran reported that the skin rash he had in 
Vietnam had disappeared since being treated by his private 
physician.  The diagnosis was "skin rash of undetermined 
character by history only."  

In October 1980, the Veteran underwent another VA examination 
at which he was found to have erythematous maculopapular 
eruptions at the groin and upper thighs bilaterally.  
Otherwise, his skin was noted to be within normal limits. 

Private medical records show treatment for various skin 
disorders including recurring skin tags, acne rosacea and 
actinic keratosis as early as 1995.  In December 2007, the 
Veteran raised the question to his private treating physician 
of whether his acne rosacea is related to exposure to Agent 
Orange while serving in Vietnam.  In response, his private 
physician noted that it was difficult for him to give the 
Veteran a good cause and effect relationship.  The physician 
had no doubt that the Veteran has acne rosacea and, from the 
Veteran's reported history, that he had significant facial 
acne in the past.  He also noted that acne is on the list of 
problems that "could be caused by Agent Orange."  

In January 2008, the Veteran was seen at VA for a Dermatology 
consult at which he gave a history of ongoing cystic acne of 
over 30 years duration.  He reported past facial blackheads 
and now having periodic cysts with past excision of cysts 
from behind his ears.  He reported two separate deployments 
to Vietnam.  Physical examination demonstrated scarring on 
the face, behind ears, axillae and inguinal areas.  He had a 
red tender cyst active just left of the nose.  All areas had 
resolving red macular non-tender lesions.  The assessment was 
cystic acne with an opinion that the course and history are 
suggestive of chloracne.  He was prescribed Minocin.  In May 
2008, he was seen in the VA Dermatology Clinic for follow up.  
He reported good results with the Minocin without any new 
lesions.  The assessment was cystic acne currently in 
remission.  He was prescribed Retin A cream to be applied to 
the affected areas at night and Benzoyl Peroxide lotion twice 
a day as needed for acne.  He was also prescribed lotions for 
dry and itchy skin.

At a hearing before the undersigned in November 2009, the 
Veteran testified that he had acne and cysts when he returned 
home from Vietnam in August 1968 and that he sought treatment 
at the VA hospital in St. Petersburg, Florida, a couple of 
months later.  (The Board notes that there are no treatment 
records from the VA Medical Center in St. Petersburg for that 
time, but the October 1968 VA examination was conducted at 
that facility.  Given the Veteran's report that at that time 
he was approved for 10 percent for his hypertension, the 
Board concludes that the October 1968 VA examination must be 
the medical treatment the Veteran is referring to.)  
Furthermore, he testified that he continued to have problems 
with his skin and received treatment from his private 
physician.  

The Board finds the Veteran's report of continuity credible 
and supported by the evidence of record.  Although there is 
evidence against finding the onset of any skin disorder 
during service, there is also competent and credible evidence 
of a continuity of symptoms as early as 1968.  Thus, the 
Board finds that the evidence is in equipoise and the benefit 
of doubt is given to the Veteran that his cystic acne (the 
most recent diagnosis of his skin disorder) is related to his 
military service.  Service connection for cystic acne is, 
therefore, granted.  As the Board finds that service 
connection is warranted on a direct basis, discussion of 
presumptive service connection under 38 C.F.R. § 3.309(e) 
based on exposure to Agent Orange while serving in the 
Republic of Vietnam is not necessary.

Finally, the Board notes that there appears to be an 
ambiguity between the December 1980 rating decision and its 
cover letter as to the resolution of the Veteran's claim at 
that time.  With regard to the claim for a "skin 
condition," the December 1980 rating decision states:  "The 
skin condition is also service-connected but not shown to be 
compensably disabling."  The Board notes, however, that the 
rating decision fails to list a skin condition as either 
service-connected or nonservice-connected disability.  
Conversely, the cover letter issued in January 1981 states 
that:  "Your records show that while you were in service you 
were treated for ... skin condition.  At the time of your last 
examination, there were no findings of any disability that 
might have resulted."  Thus, although the rating decision 
appears to grant service connection for a skin condition, the 
cover letter clearly indicates the claim for service 
connection was denied based on no current disability.  This 
apparent ambiguity should be addressed when establishing an 
effective date for the above grant of service connection for 
cystic acne.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for cystic acne is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


